Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/10/2022.  Claims 1, 3-5 are amended; and claim 6 is cancelled.  Accordingly, claims 1-5 and 7-16 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites “texture agent additive particles has an average particle size of from 65 microns to 110 microns” and fails to further limit the particle size of texture agent additive particles in independent claim 1 on which is claim is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al (US 7,829,626 B2), Uemura et al (US 2009/0035476 A1) and Yoon et al (US 2011/0159193 A1).
Regarding claim 1, Chiou et al disclose in example 13 A, a coating composition comprising 492 g of water, 202.9 g of dulling bead and 176.1 g of binder.  Binder is a polymer produced by emulsion polymerization of EA, AA and MMA (see example D, 9 and 10) which reads on acrylic-based carrier in present claim 1.  Dulling bead is prepared by polymerization of MMA, BA, EA and ALMA and has a particle size of about 6 microns average diameter (see example 2) which reads on anti-glare additive particles (i.e. first particle) and its particle size in present claim 1.  Hence, the total amount of water, dulling bead and binder is about 87% by weight of the coating (i.e. reads on amount of combination of water, first particle (i.e. anti-glare agent particles) and acrylic-based carrier in present claim 1).
Chiou et al fail to disclose a coating composition comprising second plurality of texture agent additive particles and its amount; particle size of texture agent additive particle; and silent with respect to flexible packaging material comprising thermoplastic substrate.
However, regarding coating composition comprising second plurality of particles and its amount, Chiou et al in the general disclosure teach that additional dullers may further reduce gloss via light scattering and surface roughening (i.e. providing texture and hence reads on the texture agent additive in present claim 1) and may comprise organic dullers such as polytetrafluoroethylene and polyethylene in amounts of up to 30 wt% on a solids basis of the total amount of duller component A and additional dullers (paragraph 0074).  Suitable amount of duller component A may range from 1 to 45% based on the total weight of aqueous composition (paragraph 0072).  For e.g., coating composition comprising 45% by weight of duller component A may contain 15% by weight of additional dullers that include polyethylene and polytetrafluoroethylene (i.e. reads on second particles and its amount in present claim 1).  Therefore, in light of the teachings in general disclosure of Chiou et al, it would have been obvious to one skilled in art prior to the filing of present application, to use polyethylene and/or PTFE as additional dullers in overlapping amounts, to further reduce the gloss and provide texture.
Regarding particle size of second particle, Uemura et al teach coating film (abstract) comprising matte agents that is preferably at least one kind of resin particles such as polyamide.  In case where the average particle diameter of the resin particles exceeds 25 microns, the surface of matter clear coating film suffers coarse unevenness to provide a rough texture (paragraph 0072).  Therefore, in light of the teachings in Uemura et al and given that Chiou et al contemplate including additional dullers for reducing gloss via light scattering and surface roughening, it would have been obvious to one skilled in art prior to the filing of present application to include any of the resin particles having a particle size greater than 25 microns including that within the range of 65 to 110 microns, for obtaining a rough texture, absent evidence to the contrary.
Regarding packaging material comprising flexible thermoplastic substrate, Chiou et al teach that aqueous compositions provide matte finish having soft touch, film and appearance properties including burnish resistance and low color loss (abstract).  The aqueous coating compositions may be applied to various substrates including but not limited to plastics such as cell phones, regular phones and computer housings, (paragraph 0082).  Additionally, Yoon et al teach a method of forming a flexible moisture and oxygen barrier thin film substrate (i.e. reads on flexible substrate in present claim 1) for a flexible display and food packaging, the thin film being able to increase the life-span of organic device (abstract) by decreasing the permeation rate of moisture and oxygen (paragraph 0013).  The film can prevent foods from being decayed or oxidized due to moisture or oxygen passing through food packaging material (paragraph 0015).  The plastic film is made of any polymer selected from polyethylene (paragraph 0041) which reads on thermoplastic film in present claim 1.  Therefore, in light of the teachings in Yoon et al and given that Chiou et al contemplate applying its coating compositions to various substrates including but not limited to plastics, it would have been obvious to one skilled in art prior to the filing of present application, to coat the flexible plastic substrate, of Yoon et al, with the aqueous coating composition, of Chiou et al in view of Uemura et al, for obtaining a matte and textured finish, if desired, absent evidence to the contrary.
Regarding claim 2, Chiou et al teach that one or more curing agents may be added in amounts of from 1 to 10% by weight (paragraph 0078).
Regarding claim 3, see 6a to 6d above.
Regarding claim 4, in addition to 6a to 6d above, it is the examiner’s position that instantly claimed amount of 85% by weight and that taught by Chiou et al i.e. 87% by weight in the exemplary embodiment and consequently amount of second particles in amounts of 15% are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where, despite a slight difference in the ranges, court held that such a difference did not “render the claims patentable,” or, alternatively, that “a prima facie case of obviousness exists where the claimed range and prior art range do not overlap, but are close enough so that one skilled in the art would have expected them to have the same properties.
Regarding claim 5, see 6d above.
Regarding claims 7-10, given that compositional limitations, of present claims, are met by disclosure in Chiou et al combined with the teachings in Uemura et al, one skilled in art prior to the filing of present application would have a reasonable basis to expect the coating composition, of Chiou et al in view of Uemura et al, to exhibit presently claimed properties (i.e. printable, coating has a scalloped edge on the substrate when viewed under a printer’s loop, coating creates an anti-glare, texture effect on the substrate in the absence of radiation curing), absent evidence to the contrary.  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).  Additionally, the recitation “is rotogravure printed” (claim 7) and “is pattern-applied to the substrate” (claim 9) is written in a product-by-process form.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, Chiou et al teach that coating composition provides coating with a tunable gloss control (paragraph 0007).  Hence, it is the office’s position that it is within the scope of one skilled in art prior to the filing of present application to prepare a coating having a gloss level of less than about 5%.
Regarding claim 12, Chiou et al teach that coatings may have a 600 gloss of preferably 2 or less (paragraph 0081).  
Regarding claims 13-14, see example 13A, of Chiou et al, wherein the viscosity of coating composition by Zahn cup #2 is 35 to 40 s. It is noted that this viscosity is equal to 80 to 100 cps.
Regarding claim 15, Yoon et al teach a method of forming the plastic film which includes stretching the polymer film horizontally and vertically so that particles are aligned in parallel with the surface (paragraph 0044) which reads on biaxially oriented in present claim 15.  Examples of polymers used include polyethylene terephthalate (paragraph 0041).
Regarding claim 16, Yoon et al teach a flexible food packaging material (paragraph 0015).

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 1/10/2022 are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764